Order filed July 3, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00473-CV
                                    ____________

                    JUDITH WRIGHT PATTERSON, Appellant

                                             V.

           ETHEL LOUISE WILLIAMS AND RICK HARRIS, Appellees


                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-16669


                                       ORDER

       The notice of appeal in this case was filed May 10, 2012. To date, the filing fee of
$175.00 has not been paid. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before July 18, 2012. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM